Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 20, 2021 has been entered in which claims 7-9 and 11-19 are pending 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notation
References to patents will be in the form of [C:L] where C is the column number and L is the line number.  References to pre-grant patent publications will be to the paragraph number in the form of [xxxx].
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

    PNG
    media_image1.png
    635
    850
    media_image1.png
    Greyscale
Claims 7-8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2018/0047798 (Abe), U.S. 2013/0258568 (Iwata) and Han, Tae-Hee, et al. “Flexible Transparent Electrodes for Organic Light-Emitting Diodes.” Journal of Information Display, vol. 16, no. 2, 2015, pp. 71–84., doi:10.1080/15980316.2015.1016127 (Han). 
Regarding claim 7, Abe discloses a method for manufacturing a flexible organic light emitting diode (OLED) display panel, comprising: 
forming a flexible supporting layer, 100x [0062, 75, 103]; 
directly forming a conductive layer, 119 e.g. ITO [0107], on a surface of the flexible supporting layer, as shown, wherein a material of the conductive layer is ITO [0107] and 
directly forming a metallic anode layer, e.g., Al on a surface of the conductive layer away from the flexible supporting layer as described at [0107].
Abe does not teach directly spin-coating a mixed-dispersion solution of silver-nanowires and polymethyl methacrylate (PMMA) on a surface of the flexible supporting layer by a first spin-coating process, curing the spin-coated mixed-dispersion solution through a first baking process to form a conductive layer, wherein a material of the conductive layer is a mixture of silver-nanowires and PMMA.

    PNG
    media_image2.png
    358
    626
    media_image2.png
    Greyscale
Iwata is directed to methods of forming transparent layers for OLED devices.  Iwata discloses a method of manufacturing a flexible organic light emitting diode (OLED) display panel comprising:
forming a flexible supporting layer 11 [0039],
directly spin-coating a mixed-dispersion solution, 17a [0085], of silver-nanowires, e.g. 13 [0041], and polymethyl methacrylate (PMMA), e.g. 15 [0044], on a surface of the 
curing the spin-coated mixed-dispersion solution, [0086], through a first baking process to form a conductive layer, the nanowires will provide a conductive layer [0086], wherein a material of the conductive layer is a mixture of silver-nanowires and PMMA.
Han is directed to the properties of a network of silver-nanowires is a mixture of silver-nanowires and polymethyl methacrylate (PMMA).
Han teaches a transparent conduct comprising silver nanowires in a polyacrylate matrix, at page 75.  Han reports on the performance of OLEDs fabricated with Ag NW/PMMA composites, at page 77.  Specifically that the low surface roughness of the films had a small leakage current and the device had current-voltage-luminance characteristics similar to those of ITO based OLED devices. Han reports an advantage of the Ag NW/PMMA composite is that the shape memory capability allows deformation of the structure with small changes to resistance when treated to greater than 120 C.  Han teaches this property makes the Ag NW/PMMA composite suitable for use in variously shaped flexible light emitting devices at page 75.
Taken as a whole, the prior art is directed to improvements in OLED devices.  Abe teaches that OLED devices may be formed on flexible substrates and an electrode made of a laminate of ITO and metal is useful to form an optical cavity structure owing to the reflective metal layer [0107].  Iwata teaches that a suitable method of forming a PMMA/Ag-NW layer includes spin coating a mixed dispersion on a flexible supporting layer and curing the resulting coating.  Han teaches inter alia Han reports that Ag 
 Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 7 comprising spin-coating a mixed-dispersion solution of silver-nanowires and polymethyl methacrylate (PMMA) on a surface of the flexible supporting layer by a first spin-coating process, curing the spin-coated mixed-dispersion solution through a first baking process to form a conductive layer, wherein a material of the conductive layer is a mixture of silver-nanowires and PMMA, as taught by Iwata, because Han teaches a material of the conductive layer is a mixture of silver-nanowires and PMMA is a suitable substitute for ITO to configure a conductive layer with smaller resistance changes over a large range of temperatures, as taught by Han, thereby improving the performance and reliability of the display and because the combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.  KSR International Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Regarding claim 8 which depends upon claim 7, Abe teaches a material of the flexible supporting layer is PMMA at [0103].  Iwata teaches a material of the flexible supporting layer is PMMA at [0039]. 
Regarding claim 11 which depends upon claim 7, Abe teaches wherein in the first spin-coating process, a speed for spin-coating the mixed-dispersion solution of 
Examiner also notes that an artisan would be familiar with spin coating processes and in particular the characterization of the process with respect to spin speed, solids content, viscosity, and of course duration.  Further these variable related to film thickness and uniformity of film thickness.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 7 wherein in the first spin-coating process, a speed for spin-coating the mixed-dispersion solution of silver-nanowires and PMMA is from 1000 rpm to 3000 rpm, and a duration for spin-coating the mixed-dispersion solution of silver-nanowires and PMMA is from 10 seconds to 60 seconds because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.  Examiner also takes the position that selection of spin speed and duration is merely a design choice motivated by a desire to a target thickness and uniformity for the conductive layers.
Regarding claim 12 which depends upon claim 7, Abe teaches wherein a temperature of the first baking process is 85 C, and a baking duration is 2 minutes.
An artisan would be familiar with post spin baking characterization and in particular the desirability of removing any solvent used to spin the conductive layer. 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the method of claim 7 wherein a temperature of the first baking process is 100 C, and a baking duration is 3 minutes 
Regarding claim 13 which depends upon claim 7, Abe teaches a thickness of the conductive layer is greater than 0 nm.
Accordingly it would have been obvious to a person of ordinary skill in the art at the time of Applicant’s invention to configure the device of claim 1 wherein a thickness of the conductive layer is from 50 nm to 150 nm because in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  In re Woodruff, 919 F.2d 1575 (Fed. Cir. 1990).  See MPEP 2144.05.  Examiner also takes the position that selection of any thickness is merely a design choice motivated by a desire to establish a sheet resistance compatible with the electrical specifications of the display device.
Allowable Subject Matter
Claims 9 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 9 the prior art does not disclose the method of claim 7, wherein forming the flexible supporting layer comprises: providing a substrate; forming a hydrophobic layer on a surface of the substrate; and forming the flexible supporting layer on the hydrophobic layer, wherein after forming the metallic anode layer on the conductive layer, the method further comprises: peeling off the hydrophobic layer from the flexible supporting layer.
Claims 14-19 depend directly or indirectly on claim 9 and are allowable on that basis.
Response to Arguments
Applicant’s arguments with respect to claims 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475.  The examiner can normally be reached on M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893